Citation Nr: 1019586	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  04-34 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for rheumatic heart disease.

2.  Entitlement to an initial evaluation in excess of 10 
percent for chronic synovitis, patellofemoral pain of the 
right knee.

3.  Entitlement to an initial evaluation in excess of 10 
percent for chronic synovitis, patellofemoral pain of the 
left knee.

4.  Entitlement to an initial compensable disability 
evaluation for left hip pain associated with the history of 
rheumatic fever.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1952 to November 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating determination of 
the New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

These matters were remanded by the Board for additional 
development in October 2007 and June 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran currently has no evidence of rheumatic heart 
disease, carditis, or valvular abnormalities; therefore, his 
complained of symptoms, including eye complaints, are not 
related to service-connected disability. 

2.  The Veteran's right knee exhibits flexion to 100 degrees, 
full extension, no laxity, and painful flare-ups, but no 
symptoms are due to service-connected right knee disability 
(residual of rheumatic heart fever).

3.  The Veteran's left knee exhibits flexion to 115 degrees, 
full extension, no laxity, and painful flare-ups, but no 
symptoms are due to service-connected left knee disability 
(residual of rheumatic heart fever).

4.  The Veteran's left hip exhibits at worst flexion to 80 
degrees, extension to 16 degrees, adduction to 10 degrees, 
abduction to 34 degrees, external rotation to 14 degrees, 
internal rotation to 22 degrees, and painful motion, but no 
symptoms are due to service-connected left hip disability 
(residual of rheumatic heart fever).



CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for 
the service-connected rheumatic heart disease have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.104, Diagnostic Code 7000 (2009).

2.  The criteria for a disability evaluation in excess of 10 
percent for the service-connected chronic synovitis, 
patellofemoral pain of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.71a, Diagnostic Code 5020 (2009).

3.  The criteria for a disability evaluation in excess of 10 
percent for the service-connected chronic synovitis, 
patellofemoral pain of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.71a, Diagnostic Code 5020 (2009).

4.  The criteria for a compensable disability evaluation for 
the service-connected left hip pain associated with the 
history of rheumatic fever have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.71a, 
Diagnostic Code 5251 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In June 2002, January 2005, and October 2007 letters, the 
Veteran was provided with notice that informed him of the 
evidence needed to substantiate his claims.  The letters told 
him what evidence he was responsible for obtaining and what 
evidence VA would undertake to obtain, and to submit relevant 
evidence in his possession. 

As rheumatic heart disease, chronic synovitis with 
patellofemoral pain of the right and left knees, and left hip 
pain associated with the history of rheumatic fever have 
already been recognized as service connected, the first three 
Dingess elements are substantiated.

The June 2002 and January 2005 letters told the Veteran that 
to substantiate the claims for increase, he needed evidence 
that the disability had worsened.  The October 2007 letter 
told him to substantiate the claims with evidence of their 
impact on daily life and work.  The October 2007 letter also 
told him about the assignment of ratings and effective dates.  
Thus, the final two Dingess elements are substantiated.

Moreover, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2008).  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied. See generally Turk v. 
Peake, 21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service- connected disability fall under the 
category of "original claims").

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available treatment 
records have been obtained.  The Veteran was also afforded VA 
examinations.  In addition, the Board finds that all 
development conducted in connection with the June 2009 Remand 
was completed.  The 2009 VA examinations are adequate for 
evaluation purposes as they are based on an evaluation of the 
Veteran and his complaints, and the examiner was informed of 
the relevant facts.  Thus, the Board finds substantial 
compliance with the prior remand order.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

II.  Analysis-Increased Evaluations

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

A.  Rheumatic Heart Disease

The Veteran's rheumatic heart disease is currently rated as 
noncompensable (0 percent) under the criteria of 38 C.F.R. § 
4.104, Diagnostic Code 7000.  Under Diagnostic Code 7000, 
rheumatic heart disease warrants a 100 percent disability 
evaluation during active infection with valvular heart damage 
and for three months following cessation of therapy for the 
active infection.  Thereafter, a 100 percent evaluation is 
warranted when there is chronic congestive heart failure, or; 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction is present with an ejection fraction of less than 
30 percent.  A 60 percent evaluation is warranted when there 
is more than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction is 
present with an ejection fraction of 30 to 50 percent.  A 30 
percent evaluation is warranted when a workload of greater 
than 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; there is evidence 
of cardiac hypertrophy or dilation on electro-cardiogram, 
echocardiogram, or X-ray.  A 10 percent evaluation is 
warranted when a workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication is required.

In this case, a VA electrocardiogram (ECG) completed in 
December 2002 revealed normal left and right ventricular 
function and size, normal left and right atrium in size, 
mitral annular calcification, small posterior pericardial 
effusion, minimal tricuspid and mitral regurgitation, and an 
abnormal mitral inflow pattern.  During a private physical 
examination in August 2003, the Veteran denied experiencing 
chest pain, palpitations, dyspnea with exertion, and syncope.  
The examiner noted no cardiac thrills.  There was a normal S1 
and S2 rhythm with no murmur, rub, or gallop.  Pulses were 2+ 
and symmetric with no bruits.  No cyanosis, clubbing, or 
edema was present.  A private follow-up record from 
October 2003 also indicates that there were no cardiovascular 
system symptoms.

On VA joint examination in July 2003, it was noted that the 
Veteran had rheumatic valvular disease.

An ECG completed by a VA facility in September 2004 revealed 
a sinus bradycardia.  

On VA examination in May 2008, the Veteran indicated that he 
got short of breath when he walked.  He reported experiencing 
pains in his chest and jaw that radiated into his left arm.  
He stated that he could work but not in a physical capacity.  
The examiner remarked that there was no reported fatigue, 
dizziness, or syncope.  It was noted that the Veteran denied 
experiencing a myocardial infarction or congestive heart 
failure.  The Veteran reported that he raked leaves and 
shoveled heavy snow on occasion; he would get short of breath 
after 10 minutes of shoveling snow at about a 7 to 9 METs 
level.  The examiner opined that while the documented 
findings were consistent with acute rheumatic heart disease 
in the military, there was currently no objective evidence of 
any cardiac complication of rheumatic fever.  There was no 
evidence of congestive heart failure.  It was noted that 
there was no objective evidence of any rheumatic heart 
disease.  A contemporaneous ECG yielded normal results.

A private radiology report from July 2008 revealed scattered 
atherosclerotic plaque without hemodynamically significant 
stenosis.  There was normal antegrade flow within both 
vertebral arteries.  A private ECG completed in March 2009 
revealed possible hypocalcemia and was considered borderline 
abnormal.

On VA examination in August 2009, the Veteran reported that 
he continued to experience pains in his chest and jaw when he 
walked.  He said that he was able to walk about a quarter of 
a mile but was limited by the pain in his chest.  The 
examiner noted that there was no evidence of any residuals of 
rheumatic fever and no documentation of an acute cardiac 
illness.  It was noted that at 7 METs the Veteran developed 
dyspnea on exertion and fatigue.  The examiner stated that an 
ECG from August 2009 revealed a normal sinus rhythm and was 
otherwise normal.  It was noted that the left ventricle was 
normal in size with normal wall motion with normal left 
ventricle ejection fraction of 61 percent.

Based on the evidence of record, the Board finds that a 
compensable evaluation for rheumatic heart disease is not 
warranted at any time during the period of appeal because the 
persuasive evidence of record shows that the Veteran 
currently does not have rheumatic heart disease.  In this 
matter, the Board finds the opinion of the May 2008 and 
August 2009 VA examiners persuasive.  Both examiners reviewed 
and commented on the ECGs of record, reported on the 
Veteran's METs, discussed the Veteran's history of rheumatic 
fever, and appear to have performed all necessary cardio 
tests.  Although both examiners indicated that the Veteran 
experienced fatigue at 7 METs, both examiners opined that the 
Veteran did not currently have rheumatic heart disease.   
Therefore, the Veteran's symptoms are not due to service-
connected rheumatic heart disease.  Without a current 
diagnosis of rheumatic heart disease documented by findings 
on physical examination and either ECG, Doppler ECG, or 
cardiac catheterization, an increased evaluation for 
rheumatic heart disease is not warranted.  See 38 C.F.R. § 
4.104, Diagnostic Code 7000.

The Board observes that a separate VA examiner indicated in 
July 2003 that the Veteran has rheumatic heart disease.  
However, this examination was not a cardio examination.  It 
was a joint examination.  The only tests performed during 
this examination concerned the joints.  No cardio tests were 
performed.  As the July 2003 examiner did not base his 
diagnosis of rheumatic heart disease on physical examination, 
ECG, Doppler ECG, or cardiac catheterization, his diagnosis 
does not meet the criteria required by 38 C.F.R. § 4.104, 
Diagnostic Code 7000, for a diagnosis of rheumatic heart 
disease.

The Board further observes that the Veteran has claimed that 
a faulty heart valve is responsible for complications with 
his right eye involving artery occlusion.  In October 2009, a 
VA examiner acknowledged that while valvular disease can be 
one cause of artery occlusion, as recent tests showed that 
the Veteran was negative for valvular disease, it was not 
likely that any current eye disorder was related to the 
Veteran's service-connected rheumatic heart disease.  The 
examiner recounted evidence from the Veteran's most recent 
cardiology examination to support his opinion.  The Board 
finds the October 2009 VA examiner's opinion to be persuasive 
that any current right eye symptoms are not related to the 
service-connected rheumatic heart disease, as the examiner 
based his opinion on the Veteran's history and examination 
results.

B.  Chronic Synovitis, Patellofemoral Pain of the Right and 
Left Knees

The Veteran's right and left knee disabilities have been 
evaluated under Diagnostic Code 5020, for synovitis.  38 
C.F.R. § 4.71a.  Each knee has been evaluated as 10 percent 
disabling.  (Service connection was established on the basis 
of residual disability resulting from service connected 
rheumatic heart fever.) 

Chronic synovitis is rated under Diagnostic Code 5020, which 
is, in turn, rated under Diagnostic Code 5003, for 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is 
evaluated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  The limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

Standard range of knee motion is from 0 degrees (on 
extension) to 140 degrees (on flexion).  See 38 C.F.R. § 
4.71, Plate II.

Under DC 5260, a noncompensable rating is assigned when 
flexion is limited to 60 degrees.  A rating of 10 percent 
requires limitation of flexion to 45 degrees.  A rating of 20 
percent requires limitation of flexion to 30 degrees, and a 
rating of 30 percent requires limitation of flexion to 15 
degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a rating of 10 percent requires limitation of 
extension to 10 degrees.  A rating of 20 percent requires 
limitation of extension to 15 degrees. A rating of 30 percent 
requires limitation of extension to 20 degrees.  A rating of 
40 percent requires limitation of extension to 30 degrees, 
and a rating of 50 percent requires limitation of extension 
to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The VA General Counsel has held that separate ratings under 
38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) 
and DC 5261 (limitation of extension of the leg) may be 
assigned for disability of the same joint.  See VAOPGCPREC 9-
2004; 69 Fed. Reg. 59,990 (2004).

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, in October 1995, the Veteran said that he 
experienced severe pain that made it difficult to walk at 
times.

During a VA outpatient visit in March 1996, the Veteran 
complained of knee pain.  Bilateral flexion was to 130 
degrees with minimal pain.  Both knees were deemed stable.  
The diagnosis was mild to moderate degenerative joint 
disease.

On VA examination in April 1996, it was noted that the 
Veteran experienced knee pain bilaterally.  Objectively, the 
right knee showed no swelling or tenderness, and no 
instability.  Flexion was to 140 degrees.  Extension was to 0 
degrees.  The left knee displayed no swelling, mild 
tenderness on the anterior aspect, and mild laxity.  Flexion 
was to 136 degrees.  Extension was to 0 degrees.  An X-ray of 
the left knee was normal.

During a November 1996 VA examination, the Veteran said that 
he could barely climb one flight of stairs before developing 
pain in the knees.  The diagnosis was mild degenerative joint 
disease of the knees.

A VA follow-up record from August 2001 indicates that the 
Veteran had a normal knee examination.  X-rays were normal.  
The Veteran complained of chronic bilateral knee pain to a VA 
examiner in February 2002.

On VA examination in June 2002, the Veteran complained of 
chronic knee pain.  The examiner said there was mild edema 
with no effusion or instability.  No weakness or redness was 
present, but there was tenderness in the bilateral 
retropatellar knee.  Right knee flexion was to 126 degrees, 
and extension was to 0 degrees.  Left knee flexion was to 115 
degrees, and extension was to 0 degrees.  Pain was present at 
the end stage of flexion.  The diagnosis was mild chronic 
patellofemoral pain in the bilateral knees.

VA follow-up records from October 2002, December 2002, and 
April 2003 reveal a full range of motion in the knees without 
effusion or clicking.  While some crepitus was present, there 
was no muscle weakness or tenderness.

On VA examination in July 2003, the Veteran said he 
experiences pain in both of his knees.  It was noted that 
damp, cold weather caused flare-ups that were relieved by 
rest.  Flare-ups caused an additional limitation of range of 
motion.  The examiner observed that the Veteran used a cane 
but no brace.  The Veteran was noted to be independent in his 
activities of daily living, except his wife helped him with 
cooking, laundry, cleaning, and shopping.  There was 
objective evidence of painful motion with edema.  There was 
no effusion, instability, weakness, or redness.  There was 
tenderness on the anterior aspect.  Right knee flexion was to 
122 degrees, and extension was to 0 degrees.  Left knee 
flexion was to 112 degrees, and extension was to 0 degrees.  
All ranges of motion were deemed full.

During a May 2008 VA examination, the Veteran remarked that 
he was unable to work in his prior field of construction, but 
he could perform an office job.  Based on a review of the 
claims file, the examiner reported that it was most likely 
that the Veteran's current arthralgias were not related to 
his service connected acute rheumatic fever and that 
migratory arthralgias of acute rheumatic fever usually 
resolved within several months following infection with more 
severe arthralgias associated with cardiac complications.  
The examiner maintained that there was no evidence of any 
cardiac residuals due to acute rheumatic fever for the 
Veteran. The examiner further maintained that objectively 
demonstrated mild degenerative knee changes were most likely 
related to the Veteran's longstanding employment in the 
construction/carpentry field.  The examiner provided a 
diagnosis of no evidence of active rheumatic fever or any 
residuals and that joint complaints were more likely related 
to the Veteran's longstanding construction employment.  

In a September 2008 addendum to the May 2008 VA examination 
report, based on a review of the claims file, the examiner 
noted that any prior synovitis related to the Veteran's acute 
rheumatic fever had most likely fully resolved.  The examiner 
maintained that current joint complaints were most likely 
related to his longstanding construction employment.  (The 
examiner recognized that the Veteran's complaint of joint 
pain included the knees and hips.) 

In August 2009, the Veteran reported that he was medically 
retired from his construction/carpentry management position 
following his diagnosis of bladder cancer in 1997.  The 
Veteran ambulated with a cane to the VA examination.  He said 
he experienced pain in his knees all of the time which rated 
a 6 on a 0 (low) to 10 (high) pain scale.  He reported 
stiffness, swelling, heat, and redness with walking.  While 
he said he was not confident in descending stairs, his knees 
had not actually given way.  He said he could only walk about 
200 to 300 feet.  He experienced flare-ups every other day 
that rated an 8 on a 0 (low) to 10 (high) pain scale.  He 
denied any dislocation or recurrent subluxation.  The 
examiner found no ankylosis.  Right knee flexion was to 100 
degrees with extension to 0 degrees.  Left knee flexion was 
to 115 degrees with extension to 0 degrees.  All ranges of 
motion were limited by pain, including pain on repeated use 
and flare-ups.  The Veteran reported fatigue and lack of 
endurance, but no weakness or incoordination that 
additionally limited joint function.  No laxity was 
appreciated.  The diagnosis of the right knee was minimal 
degenerative change, and the diagnosis of the left knee was 
minimal degenerative change and possible effusion.  The 
examiner noted that the mild degenerative changes of the 
knees and left hip were unlikely related to the Veteran's 
resolved rheumatic fever and more likely related to the 
Veteran's extended career in carpentry/construction as well 
as advancing age.  

Considering the pertinent facts in light of the above-noted 
criteria, the Board finds that there is no basis for 
assignment of an initial rating higher than 10 percent for 
either knee under Diagnostic Code 5260 or Diagnostic Code 
5261.  During the time period relevant to this appeal, the 
evidence reflects that right knee flexion was limited with 
pain, at worst, to 100 degrees.  Left knee flexion was 
limited with pain, at worst, to 112 degrees.  The 
aforementioned flexion measurements are consistent with no 
more than a 0 percent (noncompensable) rating under 
Diagnostic Code 5260.

The Board points out that during the time period relevant to 
this appeal, there has been no evidence of limitation of 
extension of either knee.  Hence, the extension measurements 
are also consistent with no more than a 0 percent 
(noncompensable) rating under Diagnostic Code 5261.

The Board recognizes that throughout the period of the 
appeal, the Veteran has complained of increased pain and 
difficulty with both knees.  This increased pain has been 
objectively recognized and noted in the treatment records.  
The Board observes that, given the Veteran's painful-albeit, 
noncompensable-right and left knee motion, and other 
symptoms, the initial 10 percent rating assigned appears to 
be consistent with DeLuca, 38 C.F.R. § 4.40, 4.45, and 4.59 
(recognizing the intention of the rating schedule to 
recognize actually painful, unstable, or misaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint).  However, the medical 
evidence reflects that no higher rating is assignable, even 
when functional loss due to pain, weakness and other factors 
is considered.

The Board has alternatively considered whether a higher 
rating is assignable on the basis of recurrent subluxation or 
lateral instability.  Under Diagnostic Code 5257 other 
impairment of the knee, such as recurrent subluxation or 
lateral instability 10, 20, and 30 percent ratings, are 
assignable for slight, moderate, and severe impairment, 
respectively.  38 C.F.R. § 4.71a.

Unfortunately, in this case, the only evidence of subluxation 
or lateral instability of record is the April 1996 report of 
mild laxity in the left knee.  A March 1996 record indicates 
that both knees were stable; the Veteran had a normal knee 
examination in August 2001; a VA examiner found no 
instability in June 2002 or July 2003, and no subluxation was 
found in August 2009.  As treatment records after the 
April 1996 report beginning August 2001 reflecting the period 
before and after the effective date of the grant of service 
connection (April 15, 2002) indicate that the Veteran's knees 
are stable, there is no basis for a separate rating for 
instability.  The Board has also considered whether there is 
any basis for assignment of a higher rating for the right or 
left knee disability under any other potentially applicable 
diagnostic code.  However, in the absence of any ankylosis, 
instability, or other deformity, evaluation of the knees 
under any other diagnostic code for evaluating pertaining to 
musculoskeletal disability of the lower extremities-DC 5256, 
5258, 5259, 5262, or 5263-is not appropriate.  See 38 C.F.R. 
4.71a.  Moreover, the disabilities are not shown to involve 
any other factor(s) that would warrant evaluation of either 
disability under any other provision(s) of the rating 
schedule.

Most importantly, regardless of all of the above, medical 
opinion evidence shows that no residual service connected 
bilateral knee disability results from rheumatic heart fever.  
Thus, the Veteran's complained of symptoms are not due to 
service connected disability. 

C.  Left Hip Pain

The Veteran's left hip pain has been evaluated by analogy 
under Diagnostic Code 5251, for limitation of extension of 
the thigh.  38 C.F.R. § 4.71a.  The hip has been evaluated as 
0 percent disabling.  (Service connection was established on 
the basis of residual disability resulting from service 
connected rheumatic heart fever.) 

Disabilities of the hip and thigh are rated under the 
criteria of 38 C.F.R. § 4.71a, DC 5250 through 5255.  Normal 
ranges of motion of the hip are from hip flexion from 0 
degrees to 125 degrees, and hip abduction from 0 degrees to 
45 degrees.  See 
38 C.F.R. § 4.71, Plate II.

Under DC 5251 (limitation of extension of the thigh), a 10 
percent evaluation is assigned for extension limited to 5 
degrees.  38 C.F.R. § 4.71a. 

Under DC 5252 (limitation of flexion of the thigh), a 10 
percent evaluation is assigned for limitation of flexion to 
45 degrees.  A 20 percent evaluation is assigned for 
limitation of flexion to 30 degrees.  A 30 percent evaluation 
is assigned for limitation of flexion to 20 degrees.  And, a 
40 percent evaluation is assigned for limitation of flexion 
to 10 degrees.  38 C.F.R. § 4.71a. 

The rating criteria of DC 5253 (impairment of the thigh) are 
as follows.  A 10 percent evaluation is assigned for either 
limitation of adduction (inability to cross legs) or for 
limitation of rotation (cannot toe-out more than 15 degrees 
with the affected leg).  A 20 percent evaluation is awarded 
for limitation of abduction with motion lost beyond 10 
degrees.  38 C.F.R. § 4.71a. 

The Board also notes that DC 5250 may be used when there is 
ankylosis; DC 5254 may be used when there is flail joint; and 
DC 5255 may be used when there is impairment of the femur.  
38 C.F.R. § 4.71a. 

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

Here, on VA examination in June 2002, the Veteran complained 
of chronic, intermittent pain in his left hip.  No flare-ups 
were reported.  Pain was expressed at the end stage of 
external rotation and internal rotation.  Left hip flexion 
was to 110 degrees.  Extension was to 16 degrees.  Adduction 
was to 20 degrees.  Abduction was to 34 degrees.  External 
rotation was to 14 degrees.  Internal rotation was to 22 
degrees.  The diagnosis given was left hip trochanter 
bursitis.

The Veteran told a VA examiner in July 2003 that he had pain 
in his left hip that would come and go.  The examiner opined 
that the Veteran had no change since his last examination; he 
had a full range of motion.

A private report of a physical examination performed in 
August 2003 indicates that the Veteran's trunk was of normal 
alignment and mobility with no deformity.

Also, as noted in the prior section, in a September 2008 VA 
addendum, in noting that the Veteran's current joint 
complaints were most likely related to his longstanding 
construction employment, the examiner recognized that the 
Veteran's complaint of joint pain included the left hip. 

On VA examination in August 2009, the Veteran reported that 
his left hip bothered him when his knees bothered him.  He 
said that his left hip pain would occur two or three times a 
week and would rate an 8 or 9 on a 0 (low) to 10 (high) pain 
scale.  Although he felt unsteady, he had no weakness.  No 
locking or instability was reported.  His most strenuous 
activity was ascending and descending stairs.  He was able to 
slowly perform his activities of daily living.  The examiner 
observed no ankylosis.  Left hip flexion was to 80 degrees.  
Extension was to 30 degrees.  Adduction was to 10 degrees.  
Abduction was to 40 degrees.  External rotation was to 60 
degrees.  Internal rotation was to 40 degrees.  All ranges of 
motion were limited by pain, but it was specifically noted 
that pain on repeated use, pain during flare-ups, fatigue, 
and lack of endurance did not additionally limit the joint.  
X-rays revealed degenerative changes of the left hip.  The 
examiner noted that the mild degenerative changes of the left 
hip were unlikely related to the Veteran's resolved rheumatic 
fever and more likely related to the Veteran's extended 
career in carpentry/construction as well as advancing age.  

After a review of all the evidence, the Board concludes that 
a preponderance of the evidence is against assignment of an 
initial compensable rating under the rating criteria for any 
period.  During the initial rating period relevant to this 
appeal, the evidence reflects that left thigh flexion was 
limited with pain, at worst, to 80 degrees.  The 
aforementioned flexion measurement is consistent with no more 
than a 0 percent (noncompensable) rating under Diagnostic 
Code 5252.

The Board points out that during the time period relevant to 
this appeal, extension of the left femur was reported at 
worst to 16 degrees.  Hence, the extension measurement is 
also consistent with no more than a 0 percent 
(noncompensable) rating under Diagnostic Code 5251.

Also, considering the extent of any functional loss due to 
pain, the Board notes that neither the July 2003 VA examiner 
nor the August 2009 examiner found that the left hip's range 
of motion was reduced upon repetitive motion.  The 
August 2009 VA examiner specifically mentioned that 
repetitive movement of the hip joint caused no additional 
loss of range of motion or increased functional impairment 
following repetitive usage.  There is otherwise no objective 
evidence of functional loss due to pain.  In short, the 
DeLuca factors provide no basis for assignment of any higher 
rating.

Finally, the medical evidence does not show the presence of 
ankylosis, flail joint, or impairment of the femur for any 
period of rating appeal.  Accordingly, Diagnostic Codes 5250, 
5254, and 5255 are not for application.

Most importantly, regardless of all of the above, medical 
opinion evidence shows that no residual service connected 
left hip disability results from rheumatic heart fever.  
Thus, the Veteran's complained of symptoms are not due to 
service connected disability. 

D.  All Claims

The Board notes that recently, the Court of Appeals for 
Veterans Claims held that a claim for TDIU exists as part of 
a claim for an increase (whether in an original claim or as 
part of a claim for increased rating).  Rice v. Shinseki, 22 
Vet. App. 447 (2009).  In this case, during the course of the 
appeal, the RO adjudicated a claim for TDIU in March 2005.  
Thus, as entitlement to a TDIU has already been considered 
and adjudicated, and a notice of disagreement has not been 
filed with the March 2005 decision, an additional remand for 
consideration of entitlement to a TDIU is not necessary.

Additionally, in addition to the medical evidence, in 
adjudicating these claims, the Board has considered the 
assertions of the Veteran and his representative; however, 
none of this evidence provided a basis for allowance of any 
of the claims.  The Board recognizes that the Veteran is 
competent to testify about observable symptomatology.  See 38 
C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Thus, his observations of painful joint motion were 
considered and discussed in connection with DeLuca factors in 
the above analyses for higher ratings for his knee 
disabilities and left hip pain.  However, concerning his 
claim for a higher rating for rheumatic heart disease, the 
primary question was a medical question-whether the Veteran 
had a current diagnosis of a valvular heart disease.  As the 
Veteran and his representative are not shown to be other than 
laypersons without the appropriate medical training and 
expertise, neither is competent to render a probative 
(persuasive) opinion on a medical matter.  See, e.g., Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in regard to the claim for a higher 
rating for rheumatic heart disease have no probative value.

The Board's findings above are based on schedular evaluation.  
The Board has also considered whether extraschedular 
evaluation is appropriate in this case.  The rating schedule 
represents as far as is practicable the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. 
§ 3.321(a), (b) (2009).  However, to afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).  The Board may determine, in 
the first instance, that a veteran has not presented evidence 
warranting referral for extraschedular consideration, 
provided that it articulates the reasons or bases for that 
determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  This determination follows a three-step inquiry.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, the level of severity and 
symptomatology of the Veteran's service-connected disability 
must be compared with the established criteria found in the 
rating schedule for that disability.  Id.

If the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, the Veteran's disability 
picture is contemplated by the rating schedule.  Therefore, 
the assigned schedular evaluation is adequate and no referral 
is required.  Id.

If the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology, and is 
found inadequate, the second step of the inquiry requires the 
Board to determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture shows the related factors discussed 
above, the final step requires that the case be referred to 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for a determination of 
whether the Veteran's disability picture requires the 
assignment of an extraschedular rating.  Id.

Here, the Board has considered, under the Thun three-step 
analysis, whether referral for extraschedular consideration 
is appropriate.  In this case, the Board finds that the 
applicable rating criteria reasonably describe the Veteran's 
disability level and symptomatology for each service-
connected disability on appeal.  The schedular rating 
criteria contemplate the Veteran's impairments, including 
rheumatic heart disease and various limitations of motion of 
the knees, hip or thigh (flexion, extension, adduction, 
rotation), including due to tenderness or pain, fatigue, 
weakness, and lack of endurance. 

Furthermore, the evidence does not show marked interference 
with employment or hospitalization, or other evidence that 
would render impractical the application of the regular 
schedular standards.  In fact, the May 2008 VA examination 
report indicates that the Veteran could work an office job.  
In any event, medical opinion evidence shows that no residual 
service connected bilateral knee and left hip disabilities 
result from rheumatic heart fever.  Therefore, the Board is 
not required to remand the Veteran's claim for consideration 
of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  See 
Bagwell, 9 Vet. App. at 338-9; Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of any of the Veteran's claims, 
pursuant to Fenderson, and that the claims for higher ratings 
must be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of higher ratings, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A compensable rating for rheumatic heart disease is denied.

A rating in excess of 10 percent for chronic synovitis, 
patellofemoral pain of the right knee, is denied.

A rating in excess of 10 percent for chronic synovitis, 
patellofemoral pain of the left knee, is denied.

A compensable rating for left hip pain is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


